

116 HRES 855 IH: Expressing the sense of the House of Representatives that the United States should ratify the Rome Statute and join the International Criminal Court.
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 855IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Ms. Omar submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that the United States should ratify the Rome
			 Statute and join the International Criminal Court.
	
 Whereas crimes of genocide, crimes against humanity, and war crimes are uniquely heinous and of global concern;
 Whereas the United States has been a global leader in the field of international criminal justice for atrocity crimes since the Nuremberg Trials;
 Whereas the fundamental principles of the rule of law and accountability for atrocity crimes are central to the United States values and interests at home and abroad;
 Whereas the United States has demonstrated its commitment to these values and interests by tangibly supporting numerous domestic, international, and hybrid courts for atrocity crimes, including the International Criminal Tribunal for the Former Yugoslavia, the International Criminal Tribunal for Rwanda, the Special Court for Sierra Leone, the Extraordinary Chambers in the Courts of Cambodia, the Extraordinary African Chambers, and the Special Tribunal for Lebanon;
 Whereas the United States further demonstrates this commitment by being party to the Convention on the Prevention and Punishment of the Crime of Genocide, the United Nations Convention Against Torture, and the Geneva Conventions;
 Whereas the United States further demonstrates this commitment by the existence of offices at the Department of Justice and the Department of Homeland Security that are dedicated to pursuing and apprehending the perpetrators of atrocity crimes, as well as the existence of a dedicated Office of Global Criminal Justice at the Department of State;
 Whereas the United States signed the Rome Statute of the International Criminal Court on December 31, 2000, but has yet to ratify the statute and join the Court as a full member;
 Whereas the International Criminal Court is an important institution in the global fight against impunity for war crimes, crimes against humanity, and genocide;
 Whereas the International Criminal Court operates on the principle of complementarity and as a court of last resort;
 Whereas because of these principles, cases are not admissible before the International Criminal Court where they are being genuinely investigated or prosecuted before domestic courts;
 Whereas despite the United States not being a member of the Court, administrations of both political parties have recognized its utility for the national interests of the United States;
 Whereas only by ratifying the Rome Statute and becoming a member of the International Criminal Court can the United States credibly shape the Court’s activities and priorities;
 Whereas the vast majority of the United States oldest and closest allies are state parties to the International Criminal Court; and
 Whereas it is in line with American values, interests, and proud history as a global leader in the fight against impunity and for justice that the United States becomes a full member of the International Criminal Court: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the United States Senate should ratify the Rome Statute;
 (2)any visa restrictions put in place by the Department of State on International Criminal Court personnel should be lifted; and
 (3)the United States should use its voice, vote, and influence in bilateral and multilateral relationships and institutions to encourage foreign countries that are not party to the International Criminal Court to join the International Criminal Court.
			